COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00201-CV


Mary Ellen Little, Becky Little          §    From the 48th District Court
Anthony, Tricia Rose Jackson, Eric
John Little, James Shannon Little,
Widow and Children of Johnny
James Little, Deceased, and Debra        §    of Tarrant County (48-237479-09)
Dee Keefer, as Independent
Executrix of the Estate of Johnny
James Little, Deceased
                                         §    July 11, 2013
v.

Delta Steel, Inc. and Reliance Steel
& Aluminum Co.                           §    Opinion by Chief Justice Livingston

                                  JUDGMENT

      This court has considered the record on appeal and holds that there was

error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm that portion of the

trial court’s judgment that grants summary judgment for Delta Steel, Inc. on

appellants’ ordinary negligence claim and grants summary judgment for Reliance

Steel & Aluminum Co. on appellants’ gross negligence claim. We reverse that

portion of the trial court’s judgment that grants summary judgment for Reliance
Steel & Aluminum Co. on appellants’ negligence claim, and we remand this case

to the trial court for further proceedings regarding that claim.

      It is further ordered that appellants and Reliance Steel & Aluminum Co.

shall each pay half of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By _________________________________
                                         Chief Justice Terrie Livingston